Relator has filed an original action in mandate in this court seeking an alternative writ against the Judge of the Superior Court of LaPorte County, ordering said judge to hear and determine a petition for injunction which the relator alleges that he mailed to the clerk of said court for filing. From various exhibits in and attached to said petition for mandate it appears that relator's petition for injunction was never received by the clerk of said court nor filed in said court.
The relator having failed to show an action pending in said court on which the court has refused to act, relator's petition is denied.
NOTE. — Reported in 48 N.E.2d 462. *Page 474